1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE

9    LORI D. SHAVLIK,
                                                       NO. 2:19-cv-00539-RSM
10                             Plaintiff,
            vs.                                        STIPULATED MOTION AND ORDER
11                                                     EXTENDING INITIAL SCHEDULING
     SNOHOMISH COUNTY, SNOHOMISH                       DATES
12   COUNTY SUPERIOR COURT, JASON
     GREENFIELD, STEVEN CLOUGH,
13   JACALYN D. BRUDVIK, SUSAN C.
     GAER, TRACY G. WAGGONER,
14   PATRICK M. MORIARTY,

15                                 Defendants.

16
                                            STIPULATION
17
            Pro Se Plaintiff Lori D. Shavlik and Defendants, by and through their counsel of
18

19   record, stipulate to a two-week extension of the initial scheduling dates established by the

20   Court’s April 17, 2019 Order. Dkt. # 7. Counsel for Defendants, Joseph B. Genster, requested

21   that Plaintiff agree to an extension because he will be out of the office from May 13, 2019
22
     through May 28, 2019 to attend his daughter’s college graduation in Washington D.C. and
23
     visit relatives on the East Coast. Plaintiff graciously agreed. For those reasons, the parties
24
     stipulate to the entry of an order extending the following deadlines:
25

26
     STIPULATED MOTION AND ORDER EXTENDING INITIAL
     SCHEDULING DATES - 1
     C19-539-RSM
             1.     Deadline for FRCP 26(f) Conference extended from May 15, 2019 to May 29,
1

2
     2019;

3            2.     Deadline for Initial Disclosures extended from May 22, 2019 to June 5, 2019;

4    and
5
             3.     Deadline for filing Joint Status Report and Discovery Plan extended from May
6
     29, 2019 to June 12, 2019.
7
             DATED this 7th day of May, 2019.
8

9

10                                         By: /s/ Lori Shavlik
                                           Lori Shavlik, Pro Se Plaintiff
11

12
                                           ADAM CORNELL
13
                                           Snohomish County Prosecuting Attorney
14
                                           By /s/ Joseph B. Genster_________ ______
15                                         JOSEPH B. GENSTER, WSBA No. 14968
                                           Deputy Prosecuting Attorney
16                                         Attorney for Defendants
                                           Snohomish County Prosecuting Attorney - Civil
17
                                           Division
18                                         3000 Rockefeller Ave., M/S 504
                                           Everett, Washington 98201
19                                         (425) 388-6330 / Fax: (425) 388-6333
                                           jgenster@snoco.org
20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER EXTENDING INITIAL
     SCHEDULING DATES - 2
     C19-539-RSM
                                               ORDER
1

2
            Based on the foregoing stipulation of the parties, the Court finds that good cause has

3    been shown for a two-week extension of the initial scheduling dates (Dkt. # 7). The deadline

4    dates have been amended as follows:
5
        1. Deadline for FRCP 26(f) Conference extended to May 29, 2019;
6
        2. Deadline for Initial Disclosures extended to June 5, 2019; and
7
        3. Deadline for filing Joint Status Report and Discovery Plan extended to June 12, 2019.
8
            IT IS SO ORDERED this 10th day of May, 2019.
9

10




                                                     A
11

12
                                                     RICARDO S. MARTINEZ
13                                                   CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
     STIPULATED MOTION AND ORDER EXTENDING INITIAL
     SCHEDULING DATES - 3
     C19-539-RSM
